Title: John Francis Mercer to Executive Council of Virginia, 10 April 1784
From: Mercer, John Francis
To: Virginia Executive Council



Gentlemen
Annapolis April 10th. 1784.

Having heretofore wrote divers Letters to his Excellency Benja. Harrison, but no reason existing that can induce me to suppose they have ever come to hand I can but imagine that some wickedly dispos’d Persons have intercepted all my correspondance, a practice become but too common by the relax’d morals of our people—to the great scandal of all government. I have therefore determin’d in order to deceive those villains, to open a new source of communication, which I hope will continue during the Month in which it is my duty to write official Letters, unsuspected and of course safe. Enclos’d is a Report of a grand Committee on the requisitions for the current year, acted upon altho’ not yet pass’d. I coud wish for information on the statement mark’d A which is an apportionment of 1,200,000, to compleat the payment of Interest on Loan Office Certificates. Has any Tax ever been laid by the State of Virginia for its payment? If there has not been I cou’d wish to oppose the idea alltogether for 2. reasons. 1. The state must pay this Sum in Specie as she has not among her Citizens above 300,000 Dollars out of 11,000,000, and the Requisition on which this sum is call’d for is intended manifestly to enable the States to relieve their own Citizens. We will not allow any Complaints from them to reach Congress. 2dly. The Circumstances of our Citizens will not permit our paying up all the arrears of interest at this moment and certainly whoever considers the history of the loan Office debt, will agree that if ever they get paid, they will have brought their Money to a good market.
I am also against the clause marked B. for two reasons. 1. We are to pay ourselves first and every deficiency is to be borne by Foreign Creditors, which woud be a breach of faith and in fact it is intended to make the Southern States pay all the Foreign Debt. 2dly. It will give the Northern States great facility, who have settled  all the accounts of Individuals, with the Continent, the Southern States have not, of course hav[ing] no Continental Securities and they must in fact give more than their proportion in Taxes being oblig’d to sell their property for specie to pay those Taxes, when the others are allow’d to sell for certificates.
A System for making Treaties in Europe is now before Congress and will possibly pass. The Delegation will I believe give their assent if we are properly represented in the Commission.
I am Gentn. with the utmost Respect Yr. mo: Ob. hbl. Servt.,

John F. Mercer

